DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 06/18/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7, 8, 9, 14, 15, 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bianchini et al. (US 2018/0225149, “Bianchini”) in view of Garbrielson et al. (US 2020/0301723, “Garbrielson”).

For claim 1, Bianchini discloses a system comprising:
at least one computing device comprising at least one processor and at least one data store; machine readable instructions stored in the at least one data store (fig. 13, device with CPU and memory), wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least:
identify workload data for a plurality of workloads of a software defined data center, the workload data for a respective workload comprising: a measured tenure, and at least one identified workload parameter (fig. 10, step 202, collecting data regarding lifetimes (tenure) of VMs, VMs are read as software defined data center; fig. 7, [0065]-[0066], resource requirements of VMs are collected and used to predict VM lifetime for a new deployed VM);
train a machine learning model to determine a predicted tenure based on the measured tenure and the at least one identified workload parameter (fig. 2, [0065]-[0066], a VM deployment lifetime prediction engine is built based on the collected data);
receive a user input to configure a workload for the software defined data center, the workload comprising at least one workload parameter (fig. 10, step 204, [0065]-[0066], receiving a request to deploy a VM comprising its resource requirements);
process the workload using the machine learning model to determine the predicted tenure for the workload, an input to the machine learning model comprising the at least one workload parameter (fig. 2, [0049], [0065]-[0066], outputting predicted VM lifetime based on the resource requirements of the new VM).
Bianchini does not disclose: render, within a user interface, a demand graph for the software defined data center, the demand graph being generated based on the predicted tenure for the workload.
Garbrielson discloses render, within a user interface, a demand graph for the software defined data center, the demand graph being generated based on the predicted tenure for the workload (fig. 4A, [0057], rendering a graph of resource demand versus forecasted workload over time).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Garbrielson’s teachings of graphing resource demand to Bianchini’s teachings of predicting workload tenures with the motivation of aiding users such as administrators with visualization of resource demand over time based on predicted workload tenure. 

For claim 2, for the same rationale in claim 1, Bianchini-Garbrielson discloses the at least one workload parameter comprises an implementation time, and the demand graph is generated (Garbrielson, fig. 4A) based on: the predicted tenure for the workload (Bianchini, fig. 2, predicted lifetime), and the implementation time (Bianchini, [0047], time of deployment and shutdown).

For claim 7, Bianchini-Garbrielson discloses the at least one identified workload parameter comprises at least one of: a number of virtual central processing units (vCPUs) for the respective workload, a memory capacity for the respective workload, a memory reservation for the respective workload, a number of network cards for the respective workload, and a central processing unit (CPU) reservation for the respective workload (Bianchini, fig. 7, CPU cores and RAM of the workloads).

	Claims 8, 9, 14 are rejected for the same rationale in claims 1, 2, 7.
	Claims 15, 16 are rejected for the same rationale in claims 1, 2.

Claim(s) 3, 10, 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bianchini-Garbrielson in view of Lang et al. (US 2019/0317788, “Lang”).

For claims 3, 10, 17, for the same rationale in claims 1, 8, 15, Bianchini-Garbrielson discloses the machine learning model comprises a regression model (Bianchini, fig. 2, [0049], regression trees model for lifetime prediction).
Bianchini-Garbrielson does not disclose the machine learning model comprises a support vector machine (SVM).
Lang discloses the machine learning model comprises a support vector machine (SVM) ([0065]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Lang’s teachings of SVM to Bianchini-Garbrielson’s machines learning models in order to implement a well-known and proven machine learning mechanism such as SVM in virtual machine prediction of Bianchini.

Claim(s) 5, 6, 12, 13, 19, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bianchini-Garbrielson in view of Cortez et al. (US 2020/0117494, “Cortez”).

For claim 5, Bianchini-Garbrielson does not disclose the at least one identified workload parameter comprises at least one identified software parameter.
Cortez discloses the at least one identified workload parameter comprises at least one identified software parameter ([0056], predicting a blackout time for a virtual machine at least based on OS type).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Cortez’s teachings of using software features in predicting VM tenure time to Bianchini-Garbrielson’s machines learning models in order to expand Bianchini-Garbrielson’s features that can be used to predict VM tenure.

For claim 6, for the same rationale in claim 5, Bianchini-Garbrielson-Cortez discloses the at least one identified software parameter comprises: an operation system identifier, a fault tolerance indication, and a thin provisioning indication (Cortez, [0056], OS type).

	Claims 12-13 are rejected for the same rationale in claims 5-6.
	Claims 19-20 are rejected for the same rationale in claims 5-6.

Allowable Subject Matter and Reasons for Allowance
Claims 4, 11, 18 would be allowable if rewritten to include all of the limitations of the base claim.

The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification ([0040]    In step 209, the management service 116 can select a machine learning model 117 with a minimum error. For example, the management service 116 can train a number of the machine learning models 117 using the training set of workloads 149. The management service 116 can then assess the accuracy of each of the trained machine learning models 117. For example, the management service 116 can determine an average error, median error, mode error, or another value for each model function 146 using the training set of workloads 149. The error can refer to a difference between predicted tenure 140 and the measured tenure 135. In some cases, the management service 116 can confirm that the error of the selected machine learning model 117 is below a predetermined threshold before continuing to step 213. If the error is above the predetermined training threshold, the management service 116 can move to step 203 to collect additional parameters for workloads 149 over a longer period of time. The management service 116 can also train and test additional or different machine learning models 117), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each of the allowable claims, including “the at least one computing device to at least: train a plurality of machine learning models to determine the predicted tenure based on the measured tenure and the at least one identified workload parameter, determine that the machine learning model comprises a minimum error among the plurality of machine learning models; and select the machine learning model to process the workload.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452